                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

    CASSANDRA ANN RILEY                  )
    BOYD,                                )
                                         )
         Plaintiff,                      )
                                         )
                                               Civil No. 3:20-CV-00538
    v.                                   )
                                         )
    KILOLO KIJAKAZI1,                    )
    Acting Commissioner of Social        )
    Security,                            )
                                         )
         Defendant.

                                      ORDER
         This matter is before the Court on Plaintiff’s Motion for Judgment on the

Pleadings, (Doc. No. 13), and Defendant’s Motion for Remand to the Acting

Commissioner, (Doc. No. 16). Plaintiff, through counsel, consents to Defendant's

Motion for Remand to the Acting Commissioner.

         For good cause shown, the Court hereby GRANTS Defendant’s Motion for

Remand (Doc. No. 16), DENIES AS MOOT Plaintiff’s Motion for Judgment on the

Pleadings (Doc. No. 13), and REVERSES the Acting Commissioner’s decision

1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
Kijakazi should be substituted, therefore, for Andrew Saul as the defendant in this
suit. No further action need be taken to continue this suit by reason of the last
sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




          Case 3:20-cv-00538-FDW Document 17 Filed 09/15/21 Page 1 of 2
under sentence four of 42 U.S.C. § 405(g) and remands the case to the Acting

Commissioner for further administrative action. See Shalala v. Schaefer, 509 U.S.

292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      The Clerk of the Court is directed to enter a separate judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure and CLOSE THE CASE.

      IT IS SO ORDERED.


                               Signed: September 14, 2021




       Case 3:20-cv-00538-FDW Document 17 Filed 09/15/21 Page 2 of 2
